UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 04-6254



In Re:   DEMETRIC GRAY PEARSON,



                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                          (CA-03-564-PJM)


Submitted:   March 25, 2004                 Decided:   April 2, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Demetric Gray Pearson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Demetric Gray Pearson petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2254 (2000) petition.    He seeks an order from this court

directing the district court to act.     Our review of the docket

sheet reveals that the district court denied his petition on

February 27, 2004.   Accordingly, because the district court has

recently decided Pearson’s case, we deny the mandamus petition as

moot.   We grant leave to proceed in forma pauperis.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                    PETITION DENIED




                                 - 2 -